DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-27, in the reply filed on 12 August 2022 is acknowledged.  The traversal is on the ground(s) that the Office has failed to described a materially different product to be made by the method of Invention I because the method of claims 12 and 24 include an anode loading amount corresponding with the claimed amount in the electrochemical cell of Invention II.  This is not found persuasive because the method of Invention comprises the method of independent claim 1, which is overlapping in scope with the methods of claims 12 and 24, but nonetheless provides an electrochemical cell materially different than the electrochemical cell of claim 28, as set forth in the previous Office Action.
Furthermore, the electrochemical cell of claim 28 is a product by process invention, which is not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP 2113. In this case, the steps providing the electrochemical cell of claim 28 require a structure having a cathode and an anode with a degree of pre-lithiation and is not required to have an auxiliary electrode for the pre-lithiation. The electrochemical cell of invention II thus may be produced via a materially different process than that of Invention I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-10, 13, 19, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefan et al. (US 20120045670 A1) (provided by Applicant in Information Disclosure Statement filed 13 January 2021)

Regarding claims 1 and 19, Stefan discloses a method of fabricating a rechargeable electrochemical cell [0011]. The method starts with providing a cell assembly that includes a positive electrode, a negative electrode containing a high capacity active material, an auxiliary electrode comprising lithium, and an electrolyte providing ionic communication among the positive electrode, the negative electrode, and the auxiliary electrode [0011]. The method then involves causing an electrical current between the negative electrode and auxiliary electrode to transfer a portion of the lithium from the auxiliary electrode to the negative electrode [0011]. The current may be controlled through a resister or some other circuitry such that the rate is less than about C/10 [0011]. The method additionally involves conducting formation cycles wherein the negative electrode retains portions of the lithium transferred from the auxiliary electrode [0013]. Then, the auxiliary electrode may be removed and the cell sealed [0014]. Additionally, the cell assembly may be degassed prior to sealing the assembly inside the cell case [0014].
In providing the cell assembly, Stefan teaches one embodiment in which a negative electrode 504 may have a negative active layer 504a and a negative uncoated substrate portion 504b (Fig. 5A, [0068]). In an aligned stack of the electrodes with separator sheets 506a and 506b, the negative electrode 504 has two negative active layers 514a and 514b on opposite sides of the flat negative current collector (Fig. 5B, [0069]). Stefan teaches that the length and width of the electrodes depend on the overall dimensions of the cell and thickness of active layers and current collector wherein shorter electrodes correspond to low rate/high capacity applications [0072]. 
In some embodiments, Stefan teaches that the lithium is transferred until at least about 500 mAh/g is transferred from the auxiliary electrode to the negative electrode, based on the weight of the high capacity active material [0007]. 
Stefan also teaches that one having ordinary skill in the art would be able to determine optimal lower and higher lithiation levels of high capacity active materials based on characteristics of the active materials, such as conductivity, theoretical capacity, and swelling, configuration of the active materials structures (i.e. active material loading amount/thickness), operating requirements of the cell, such as discharge rates, cycling performance, etc. [0035].
Stefan thus anticipates the claim limitations of claim 1: “A method for improving a capacity of a lithium ion battery, the method comprising:
	providing a three-electrode system including a cathode (a positive electrode), an anode (a negative electrode), and an auxiliary electrode;
	determining an anode loading amount and loading the anode to the determined anode loading amount (setting the weight/thickness of active material comprising the negative active layers); and
	 pre-lithiating the anode with lithium from the auxiliary electrode, where a pre-lithiation efficiency is based on the anode loading amount (degree of lithium transfer depends on the weight of the active material).” 
The examiner notes that the claim limitation “an anode loading amount” is interpreted in light of [0047] of the instant specification as the amount of active material provided on the current collector of the anode.
Additionally, the claim limitation “pre-lithiation efficiency” is a broad limitation and is not explicitly defined in the specification with respect to cycle characteristics. However, in [0049] and [0064] of the instant specification, Applicant discloses that discharge capacity and initial coulombic efficiency are intimately related with the pre-lithiation efficiency such that when a pre-lithiation efficiency is degraded, discharge capacity and initial coulombic efficiency are similarly degraded. Therefore, for the purposes of examination, “pre-lithiation efficiency” is interpreted as a measure of the degree of pre-lithiation and its effect on the resulting discharge capacity and initial coulombic efficiency. Applicant is encouraged to provide an alternative interpretation of pre-lithiation efficiency if Applicant disagrees with the above interpretation.
Stefan also anticipates the claim limitations of claim 19: “A method for manufacturing a large format electrochemical cell, the method comprising:
	providing a three-electrode system including a cathode, an anode, and an auxiliary electrode;
	determining an anode loading amount based on a desired design and application of the large format electrochemical cell;
	loading the anode to the anode loading amount;
	including the cathode, the anode, and the auxiliary electrode in the large format electrochemical cell;
	filling the large format electrochemical cell with an electrolyte solution;
	electrochemically pre-lithiating the anode to a desired pre-lithiation amount based on the anode loading amount; and
	removing the auxiliary electrode and vacuum sealing the large format electrochemical cell including the anode and the cathode” wherein the degassing and sealing of the cell disclosed by Stefan is interpreted as vacuum sealing.

Regarding claims 7 and 8, Stefan anticipates the method according to claim 1 as set forth above. Stefan further discloses that the pre-lithiation rate is precisely controlled such that the electrical current may have a rate of less than about C/10 [0059], [0011]. 
Stefan therefore anticipates the claim limitations “further comprising controlling a rate at which the anode is pre-lithiated” and “wherein controlling the rate includes adjusting a current density for pre-lithiating the anode” because controlling the current necessarily controls the current density as current density is a measure of current per area.

Regarding claims 9 and 10, Stefan anticipates the method according to claim 1 as set forth above. Stefan further discloses that the anode is lithiated to an amount between 10% and 25% of the active material’s theoretical capacity wherein the optimal level is determined by galvanostatic charge-discharge profiles for particular active materials and/or expected SEI losses for this type of materials and electrode structures, among other factors [0059]. Stefan also discloses that the negative electrode may include control logic for cutting off discharge to the cell when the active material reaches a pre-determined cutoff level [0016].
Stefan therefore anticipates the claim limitations “further comprising controlling a degree to which the anode is pre-lithiated” and “wherein controlling the degree includes controlling a duration over which the anode is pre-lithiated” because the duration over which the anode is pre-lithiated is subject to control logic with set cut-off levels for desired levels of pre-lithiation.

Regarding claims 13 and 25, Stefan anticipates the method according to claim 1 as set forth above. Stefan further discloses that a negative electrode may be pre-lithiated to between 10% and 25% of its theoretical capacity wherein the optimum level is determined in part by galvanostatic charge-discharge profiles for particular active materials and/or expected SEI losses for this type of materials and electrode structure [0059].
Stefan therefore anticipates the claim limitation “wherein pre-lithiating the anode includes pre-lithiating the anode to a predetermined pre-lithiation percentage, the predetermined pre-lithiation percentage being from 5% to 30%” because the claimed range wholly encompasses the range disclosed by Stefan. See MPEP 2131.03.

Regarding claim 17, Stefan anticipates the method according to claim 1 as set forth above. Stefan further discloses the auxiliary electrode may be removed from the cell after initial stages of its fabrication [0037].
Stefan therefore anticipates the claim limitation “further comprising removing the auxiliary electrode after pre-lithiating the anode.”

Regarding claim 18, Stefan anticipates the method according to claim 1 as set forth above. Stefan further discloses wherein an electrolyte provides ionic communication between the positive, negative, and auxiliary electrodes for the mobility of lithium ions during its transfer from thee auxiliary electrode to the negative electrode [0057].
Stefan therefore anticipates the claim limitation “wherein pre-lithiating the anode includes electrochemically pre-lithiating the anode, where lithium ions from the auxiliary electrode migrate through an electrolyte solution to intercalate or alloy with the anode.”

Regarding claim 26, Stefan anticipates the method according to claim 19 as set forth above. Stefan further anticipates the claim limitation “further comprising controlling a rate and a degree at which the anode is pre-lithiated by controlling a current density and a duration for electrochemically pre-lithiating the anode” as set forth above with respect to the rejections of claims 7-10.

Regarding claim 27, Stefan anticipates the method according to claim 19 as set forth above. Stefan further discloses that the pre-lithiation involves establishing an external electrical connection between the negative and auxiliary electrodes such that the pre-lithiation rate is precisely controlled [0059].
Stefan therefore anticipates the claim limitation “wherein electrochemically pre-lithiating the anode includes electrically connecting the anode to the auxiliary electrode.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 20120045670 A1) (provided by Applicant in Information Disclosure Statement filed 13 January 2021).

Regarding claims 2 and 20, Stefan anticipates the methods according to claims 1 and 19 as set forth above. Stefan further discloses that the auxiliary electrode may contain some lithium or may be made entirely made from lithium. Examples of suitable auxiliary electrodes include elemental lithium (e.g. particles, foils, wire), lithium-tin, lithium-germanium, lithium silicide, lithium carbide, lithium oxide, lithium nitride, and certain lithium salts [0047]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a lithium foil, as taught by Stefan, as the auxiliary electrode in the pre-lithiation method disclosed by Stefan, with a reasonable expectation of success. Stefan therefore renders obvious the claim limitation “wherein the auxiliary electrode is a lithium metal electrode” because lithium foil is a type of lithium metal electrode.

Regarding claim 22, Stefan anticipates the method according to claim 19 as set forth above. Stefan accordingly discloses wherein the auxiliary electrode may be removed from the cell assembly after pre-lithiation and the cell sealed inside a cell case [0014]. Stefan further discloses that the seal may be formed via a cap and insulating gasket [0083]. Stefan additionally discloses that common arrangements for electrochemical cells include jelly roll electrode stacks sized according to the battery case [0070]. Some lithium ion cells are designed for cylindrical application while other may be prismatic employing rectangular components [0073].
Stefan fails to disclose wherein the cell is sealed via heat sealing and then cut along the heat seal.
It would however be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to process the electrochemical cell formed by the method of Stefan such that the seal was formed via heat sealing, as is commonly performed in the art,  and any unnecessary external connections, from the prelithiation process or otherwise, cut away along the seal as a matter of routine experimentation.
Stefan therefore renders obvious the claim limitation “wherein removing the auxiliary electrode includes forming a heat seal to seal the anode and the cathode from the auxiliary electrode, and then cutting the large format electrochemical cell along the heat seal.”

Regarding claim 23, Stefan anticipates the method according to claim 19 as set forth above. Stefan fails to disclose wherein the anode is not exposed to oxygen or moisture.
It would however be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to avoid exposure of electrode materials to oxygen or moisture if the battery chemistry selected is thermodynamically unstable in air, as is commonly accommodated for unstable active materials in the art, as a matter of routine experimentation.
Stefan therefore renders obvious the claim limitations “wherein subsequent to electrochemically pre-lithiating the anode and removing the auxiliary electrode, the anode is not exposed to oxygen or moisture.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 20120045670 A1) (provided by Applicant in Information Disclosure Statement filed 13 January 2021) in view of Li et al. (US 20190372127 A1).

Regarding claim 3, Stefan anticipates the method according to claim 1 as set forth above. Stefan further discloses that the auxiliary electrode may contain some lithium or may be made entirely made from lithium. Stefan teaches that lithium iron phosphate is a suitable positive active material [0041] and has a lithium content of approximately 4.4 wt.% [0036]. Additionally, an electrolyte is provided in the cell assembly to provide ionic communication between the positive, negative, and auxiliary electrodes [0011].
Stefan does not disclose wherein lithium iron phosphate is used as the auxiliary electrode.
Li discloses a hybrid lithium-ion battery/lithium-ion capacitor cell [0013]. Li teaches that a graphite anode in the cell may be subject to pre-lithiation wherein a positively-charged lithium iron phosphate (LFP) cathode is used to pre-lithiate the graphite anode [0016]. During this process, the anode is temporarily electrically connected with the sacrificial LFP cathode such that lithium ions are de-intercalated from the LFP layer into an electrolyte and onto the graphite layer [0043].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select lithium iron phosphate as the auxiliary electrode in the pre-lithiation method of Stefan with a reasonable expectation of success in providing a suitable source of lithium ions for pre-lithiating the anode.
It is within the ambit of one of ordinary skill in the art to select a known material (LFP) based on its intended use (as a lithium ion source for anode pre-lithiation). See MPEP 2144.07.
Modified Stefan therefore renders obvious the claim limitation “wherein the auxiliary electrode is a lithium iron phosphate.”

Claims 4, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 20120045670 A1) (provided by Applicant in Information Disclosure Statement filed 13 January 2021) in view of Chae et al. (US 20200321612 A1)

Regarding claims 4, 5, and 21, Stefan anticipates the methods according to claims 1 and 19 as set forth above. Stefan further discloses wherein the negative electrode includes one or more high capacity active materials. Suitable active material combinations include carbon-silicon combinations, such as carbon-coated silicon, silicon-coated carbon, carbon doped with silicon, silicon doped with carbon, and alloys including both silicon and carbon. Stefan also teaches that graphite is a low capacity active material that makes operating conventional electrochemical cells at intermediate lithiation ranges difficult. On the other hand, lithium loss and corresponding capacity fade is much more prominent and severe in electrochemical cells having high capacity electrode than in conventional graphite based electrodes [0038].
As mentioned previously, Stefan recognizes that one having ordinary skills in the art would be able to determine optimal lower and higher lithiation levels of high capacity active materials based on characteristics of the active materials, such as conductivity, theoretical capacity, and swelling, configuration of the active materials structures, operating requirements of the cell, such as discharge rates, cycling performance, etc. [0035]. For example, cells designed to have frequent charge-discharge cycles, such as in electrical vehicle or consumer electronic applications, may have a narrower intermediate lithiation range in order to preserve longevity of the cell [0035].
Stefan fails to disclose wherein the anode is a silicon oxide/graphite anode.
Chae discloses an a negative electrode having a specific extent of pre-lithiation [0019]. Chae teaches that the negative electrode active material layer includes a silicon-based material to impart excellent capacity characteristics [0038] and a carbon-based material to further enhance cycle characteristics and battery lifespan performance [0040]. Examples of the materials include silicon oxide [0039] and graphite [0041], respectively in a weight ratio of 60:40 to 80:20 [0042]. The negative electrode material may then be pre-lithiated between 5 and 50% to prevent initial irreversibility of the active material [0046]-[0047].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a silicon oxide/graphite composite anode as the negative electrode active material in the method of Stefan, as commonly known in the art and taught by Chae, with a reasonable expectation of success in providing a cell assembly having an anode with at least suitable cycle characteristics and durability per design requirements. It is obvious to one of ordinary skill in the art to select a known material (silicon oxide/graphite composite anode material) based on its suitability for its intended use (battery design requirements).
Modified Stefan therefore renders obvious the claim limitation “wherein the anode is a silicon oxide/graphite anode.”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 20120045670 A1) (provided by Applicant in Information Disclosure Statement filed 13 January 2021) in view of Li, Dudney, et al. (Adv. Energy Mater. 2015, 5, 1401627) (referenced herein as Dudney) (references made with respect to NPL document attached).

Regarding claim 6, Stefan anticipates the method according to claim 1 as set forth above. As mentioned previously, Stefan teaches that the degree of pre-lithiation depends on the weight of the active material [0007]. Specifically, a negative electrode may be pre-lithiated to between 10% and 25% of its theoretical capacity wherein the optimum level is determined in part by galvanostatic charge-discharge profiles for particular active materials and/or expected SEI losses for this type of materials and electrode structure [0059].
Stefan does not provide details regarding the effect on the galvanostatic charge-discharge profiles when decreasing the weight of anode active material.
Dudney discusses the effect of lithium-ion diffusion and stress in the rate capability and cycle life of Si-based anodes of lithium ion batteries (Abstract). Dudney further teaches that the rate performance of a battery electrode strongly depends on the active loading (pg. 4, section 2.5). Specifically, increased loading active materials results in a lower capacity delivered under high current (pg. 4, section 2.5).
It is therefore the examiner’s position that in the method of Stefan, the resulting charge-discharge profile of pre-lithiated anodes will necessarily increase when the anode loading amount decreases, as taught by Dudney. Stefan therefore anticipates the claim limitation “wherein the pre-lithiation efficiency increases as the anode loading amount decreases.”

Alternatively, Stefan identifies that the optimal lithiation level depends on the weight of the active material [0012] and that one having ordinary skills in the art would be able to further determine optimal lower and higher lithiation levels of high capacity active materials based on characteristics of the active materials, such as conductivity, theoretical capacity, and swelling, configuration of the active materials structures, operating requirements of the cell, such as discharge rates, cycling performance, etc. [0035]. 
It would therefore be obvious to one of ordinary skill in the art to optimize the anode loading amount and degree of pre-lithiation such that the resulting cycling performance was maximized, as is known to be desirable in the art, with a reasonable expectation of success.

Claims 11-12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 20120045670 A1) (provided by Applicant in Information Disclosure Statement filed 13 January 2021) in view of Koh et al. (US 20190058218 A1).

Regarding claims 11 and 12, Stefan anticipates the method according to claim 1 as set forth above. In providing the cell assembly, Stefan teaches one embodiment in which a negative electrode 504 may have a negative active layer 504a and a negative uncoated substrate portion 504b (Fig. 5A, [0068]). In an aligned stack of the electrodes with separator sheets 506a and 506b, the negative electrode 504 has two negative active layers 514a and 514b on opposite sides of the flat negative current collector (Fig. 5B, [0069]). Stefan teaches that the length and width of the electrodes depend on the overall dimensions of the cell and thickness of active layers and current collector wherein shorter electrodes correspond to low rate/high capacity applications [0072]. 
Stefan also teaches that one having ordinary skills in the art would be able to determine optimal lower and higher lithiation levels of high capacity active materials based on characteristics of the active materials, such as conductivity, theoretical capacity, and swelling, configuration of the active materials structures (i.e. active material loading amount/thickness), operating requirements of the cell, such as discharge rates, cycling performance, etc. [0035].
Stefan does not provide details regarding a specific anode loading amount.
Koh discloses a lithium secondary battery comprised of a negative electrode having a negative electrode active material that may be a Si-C carbon composite [0107]. Koh teaches that the composite may be silicon oxide mixed with graphite [0109]. Koh further teaches that the active material may be loaded at about 12 mg/cm2 up to about 20 mg/cm2  depending on the capacity per gram of the active material composition [0116]. The capacity per gram may be controlled by adjusting the weight ratio of the active material constituents [0116]. The disclosed range of 12 to 20 mg/cm2 above is equivalent to a range of 120 to 200 g/m2.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the anode loading amount of the active material of Stefan such that the amount was between 120 and 200 g/m2, as taught by Koh, as a matter of routine experimentation in accordance with design requirements, as taught by Stefan, with a reasonable expectation of success.
Modified Stefan therefore renders obvious the claim limitations “wherein the anode loading amount comprises a loading on opposite sides of a current collector of the anode of greater than or equal to 100 g/m2 or an areal capacity of greater than or equal to 7 mAh/cm2” and “wherein the anode loading amount comprises a loading on opposite sides of a current collector of the anode of less than or equal to 190 g/m2 or an areal capacity of less than or equal to 13 mAh/cm2” because the claimed range and the range disclosed by the prior art are overlapping. The Courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Regarding claim 24, Stefan anticipates the method according to claim 19 as set forth above. Stefan further anticipates the claim limitation “wherein the anode loading amount is for two opposite sides of a current collector of the anode and the anode loading amount is determined from a range of 100 g/m2 to 190 g/m2 or an areal capacity of 7 mAh/cm2 to 13 mAh/cm2” as set forth above in the rejection of claims 11 and 12.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al. (US 20120045670 A1) (provided by Applicant in Information Disclosure Statement filed 13 January 2021) in view of Holtstiege et al. (Batteries, Vol. 4, No. 4, January 23, 2018) (provided by Applicant in Information Disclosure Statement filed 13 January 2021).

Regarding claims 14-16, Stefan anticipates the method according to claim 1 as set forth above. Stefan teaches that the prelithiation method discussed in claim 1 is intended to mitigate the irreversible capacity that results from cycling such that a negative electrode may be brought back to an optimal cycling range [0067]. Stefan further teaches that one having ordinary skills in the art would be able to determine optimal lower and higher lithiation levels of high capacity active materials based on characteristics of the active materials, such as conductivity, theoretical capacity, and swelling, configuration of the active materials structures, operating requirements of the cell, such as discharge rates, cycling performance, and other [0035]. 
Stefan fails to provide details regarding the coulombic efficiency of the battery fabricated by the method of claim 1 and comprising the pre-lithiated anode.
Holtstiege discusses various pre-lithiation strategies and gives a comprehensive overview of their advantages and challenges (Abstract). Holtstiege teaches that the development of pre-lithiation methods are intended to increase a level of reversible capacity in batteries (pg. 2, para. 3). In particular, pre-lithiation is conducted to compensate the 1st cycle active lithium loss, which is mainly attributed to SEI formation. This increases the amount of active lithium remaining inside the cell during ongoing charge/discharge cycling, leading to a drastically increased initial Coulombic efficiency and increased discharge capacity over a few number of cycles (pg. 2, para. 3).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the prelithiation parameters and battery chemistry as a matter of routine experimentation in order to optimize the coulombic efficiency and first discharge capacity of the battery, which are well recognized in the art as desirably maximized cycle characteristics, with a reasonable expectation of success in arriving at the claimed invention of claims 14-16.
The Courts have held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al. (CN 106450467 A) (references herein made with respect to English Machine Translation attached) discloses a method for supplementing lithium to a negative electrode thereby reducing the irreversible capacity loss associated with cycling [0004].  Hong also teaches that a suitable lithium electrode to supplement the negative electrode may be comprised of LiFePO4 [0026].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728